Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 5-11 and 15-38 are allowed, renumbered to claims 1-32, respectively.

The following is an examiner’s statement of reasons for allowance:

Lumbatis et al. (US 2016/0323735 A1) discloses an access point configured to receive configuration for its database, wherein configuration information includes a database entry associating a device-type with a service may include a corresponding service type which is then linked to a specific service set (e.g., WLAN BSS) and corresponding configuration information, the configuration information including information such as a service set identifier (SSID), wherein the access point receives association request from a UE, and the access point authenticates the client device based on supported service type .

Lepp et al. (US 2017/0078408 A1) discloses an access point receives service information, stores identification information of the services  and advertises information about the services by broadcasting the information to multiple pre-associated wireless devices.



Mustajarvi (US 2015/0172876 A1) discloses a terminal is assigned an identifier to a subscriber group prior to receiving broadcast service message in order to compare the broadcast service message identifier with a previously received identifier (paragraph 44).

Prior arts of record discloses an access point broadcasts/advertises service information and utilizes signed certificate for security.

Regarding claims 1, 11 and 20, prior arts of record fail to disclose “receiving, by an access point of the wireless network, configuration information including: a service identifier “, “advertising, by the access point to the wireless device, the service identifier in an unsigned format”, and “wherein the service identifier is an attribute of the credential and the credential is digitally signed”, as recited in claim 1, and similarly recited in claims 11 and 20, in combination with other claimed limitations.

Regarding claims 21, 30 and 38, prior arts of record fail to disclose “transmitting, by the access point to the wireless device prior to advertising the service identifier, the service identifier usable by the wireless device to match with the service identifier”, as recited in claim 21, and similarly recited in claims 30 and 38, in combination with other claimed limitations.

Dependent claims 5-10, 15-19, 22-29 and 31-37 are allowable based on their dependency on independent claims 1, 11, 21 and 30, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL LAI/Primary Examiner, Art Unit 2645